DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 16-20, drawn to a system, classified in A61M 2025/0004.
II. Claims 12-15, drawn to a method of annuloplasty, classified in A61F 2/24.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in materially different process (e.g. venous valve repair).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with the Attorney of Record, Karen Horowitz, on 04/14/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11 and 16-20, drawn to a system. Affirmation of this election must be made by applicant in replying to this Office action. Claims 12-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“translation mechanism configured to...” in claims 1, 2, 9 and 16. For examination purposes, “translation mechanism configured to...” has been interpreted as “a thumbwheel or similar” and any structural equivalent thereof based on the specification (see [0048]).
“steering controller” in claim 4. For examination purposes, “steering controller” has been interpreted as “a rotatable lever...wheels...dials” and any structural equivalent thereof based on the specification (see [0048]).
“tissue engagement mechanism” in claims 5 and 19. For examination purposes, “tissue engagement mechanism” has been interpreted as “a needle, a hook, a clamp, a screw, a frame or an anchor” and any structural equivalent thereof based on the specification (see [0013]).
“tissue engagement control mechanism” in claim 5. For examination purposes, “tissue engagement control mechanism” has been interpreted as a lock, lever, or similar which may be used to control movement of the distal end of the working shaft based on the specification (see [0045] and [0049]).
“visualization mechanism” in claims 10 and 20. For examination purposes, “visualization mechanism” has been interpreted as an ICE transducer based on the specification (see [0010]).
“attachment mechanism for coupling...” in claim 16. For examination purposes, “attachment mechanism for coupling...” has been interpreted as “a helix, a clamp, a hook, a needle” and any structural equivalent thereof based on the specification (see [0051]).
“mechanism configured to slidably advance...” in claim 16. For examination purposes, “mechanism configured to slidably advance...” has been interpreted as a control on the handle or a handle mount based on the specification (see [0036]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, recitation of “a mechanism” in line 9 renders the scope of the claim indefinite since it is unclear what structure is being referred to. The specification describes multiple mechanisms that may be “configured to slidably advance the working catheter along the guide catheter” as recited by claim 16 including a control on the handle and a handle mount (see Specification [0036]). For examination purposes, “a mechanism” has been interpreted as a handle mount. Claims 17-20 are similarly rejected by virtue of their dependency from claim 16.
	In claim 17, it is unclear if recitation of “a distal guidewire anchor” is further limiting the attachment mechanism of claim 16 or if the distal guidewire anchor is separate structure, which renders the scope of the claim indefinite. For examination purposes, the distal guidewire anchor has been interpreted to be further limiting of the attachment mechanism based on the specification [0051]. It is recommended that Applicant amend claim 17 as follows to overcome the rejection:
“The catheter system of claim 16, wherein the attachment mechanism comprises a distal guidewire anchor coupled to the guide catheter and the translation mechanism is configured to drive the distal guidewire anchor into tissue of the treatment site to secure the guide catheter to the treatment site.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheps et al. (US 20150272734 A1).
Regarding claim 1, Sheps discloses a system (see Fig. 1) comprising: an introducer sheath (12) having a lumen extending from a proximal end to a distal end and configured to be transluminally advanced into a cardiac cavity including a treatment site (sheath 12 can be advanced through a femoral artery toward a interatrial septum of a heart, see [0463]); a working catheter (14) configured for longitudinal translation within the introducer sheath to position a distal end of the working catheter proximate to the distal end of the introducer sheath (see [0463] and Fig. 1); and a guide catheter (36) translationally disposed within the working catheter (see Fig. 1), the guide catheter comprising a translation mechanism (which has been interpreted under 35 U.S.C. 112 as a thumbwheel or similar and any structural equivalents thereof) configured to advance a distal end of the guide catheter through the distal end of the working catheter to the treatment site to provide a path to the treatment site for the working catheter (the guide catheter 36 can include a extracorporeal controller and/or electric motor coupled to the guide catheter which meets the limitation of a translation mechanism as interpreted under 35 U.S.C. 112f since it is the structural equivalent of a thumbwheel or similar capable of advancing the guide catheter, see [0481]).
Regarding claim 2, Sheps discloses the system of claim 1, wherein the guide catheter (36) comprises a distal guidewire anchor (32, see Fig. 2) disposed at the distal end and the translation mechanism is configured to drive the distal guidewire anchor into tissue of the treatment site to secure the guide catheter to the treatment site (the translation mechanism can be configured to control release of anchor 32, see [0481]).
Regarding claim 3, Sheps discloses the system of claim 2, wherein the distal guidewire anchor comprises at least one of a helical member, a clamp member, a hook member, or a needle member (the anchor 32 is a helical member, see Fig. 2 and [0472]).
Regarding claim 4, Sheps discloses the system of claim 3, wherein a proximal end of the introducer sheath (12) further comprises a steering controller (steering knob 210 meets the limitation of a steering controller as interpreted under 35 U.S.C. 112f since it is the structural equivalent of a wheel, lever or dial, see Fig. 2 and [0483]) coupled to the distal end of the introducer sheath to guide the distal end of the introducer sheath to the cardiac cavity (see [0483]).
Regarding claim 5, Sheps discloses the system of claim 3, wherein the working catheter comprises a distal tissue engagement mechanism (adjustment mechanism 40 meets the limitation of a distal tissue engagement mechanism as interpreted under 35 U.S.C. 112f since it is an anchor by adjusting a perimeter of the annulus and leaflets of the cardiac valve, see [0470] and Fig. 1 and 10G) and a proximal tissue engagement control mechanism (coupling 154 meets the limitation of a distal tissue engagement mechanism as interpreted under 35 U.S.C. 112f since it is a lock which controls movement of the distal end of the working catheter, see [0488]).
Regarding claim 6, Sheps discloses the system of claim 5, further comprising an implant stylet (19, see Fig. 1), slidably disposable within a working channel of the working catheter (see [0482]), the implant stylet comprising at least one implant component (annuloplasty ring 22) supported within a distal end of the implant stylet.
Regarding claim 7, Sheps discloses the system of claim 6, further comprising a staging structure (mount 92, track 90 and support legs 91, see Fig. 1 and [0482]) comprising at least one of an introducer sheath support, a working catheter support or an implant stylet support (a working catheter support is provided by mount 92 which supports handle 24 of the working catheter 14 is, see [0484]).
Regarding claim 8, Sheps discloses the system of claim 7, wherein the staging structure (91, see Fig. 1) comprises a catheter stand comprising a rail (track 90), and wherein the working catheter support (mount 92) is slideably disposed on the rail of the catheter stand such that movement of the working catheter support along the rail translates the working catheter within the introducer sheath (see [0484]).
Regarding claim 9, Sheps discloses the system of claim 3, wherein the translation mechanism is further configured to retract the guide catheter into the distal end of the working catheter (the translation mechanism can be configured to control proximal-distal movement of the guide catheter 36, see [0481]).
Regarding claim 16, Sheps discloses a catheter system (see Fig. 1) comprising: a working catheter (14) configured for advancement within an introduction catheter (12) to at least a position within a cardiac cavity where a distal tip of the working catheter is removed (i.e., spaced apart) from a treatment site of the cardiac cavity (the working catheter 14 is capable of advancing through introduction catheter 12 where the working catheter is spaced apart from the treatment, see Fig. 10G); a guide catheter (36) translationally disposed within the working catheter (see Fig. 1), the guide catheter comprising a translation mechanism (the guide catheter 36 can include a extracorporeal controller and/or electric motor coupled to the guide catheter which meets the limitation of a translation mechanism as interpreted under 35 U.S.C. 112f since it is the structural equivalent of a thumbwheel or similar capable of advancing the guide catheter, see [0481]) configured to advance the guide catheter through the working catheter to the treatment site, the guide catheter comprising an attachment mechanism (anchor 32 meets the limitation of an attachment mechanism as interpreted under 35 U.S.C. 112f since it is a helical anchor, see Fig. 2) for coupling a distal end of the guide catheter to the treatment site (see Fig. 10G); and a mechanism (which has been interpreted under 35 US.C. 112f as a handle mount) configured to slidably advance the working catheter along the guide catheter to the treatment site (handle mount 92 allows the working catheter 14 to slide relative to the guide catheter 36, see Fig. 1 and [0484]).
Regarding claim 17, Sheps discloses the catheter system of claim 16, further including a distal guidewire anchor (32, see Fig. 2) coupled to the guide catheter (36) and the translation mechanism is configured to drive the distal guidewire anchor into tissue of the treatment site to secure the guide catheter to the treatment site (the translation mechanism can be configured to control release of anchor 32, see [0481]).
Regarding claim 18, Sheps discloses the catheter system of claim 17, wherein the distal guidewire anchor comprises at least one of a helical member, a clamp member, a hook member, or a needle member (the anchor 32 is a helical member, see Fig. 2 and [0472]).
Regarding claim 19, Sheps discloses the catheter system of claim 18, wherein the working catheter (14) is an annuloplasty catheter including a tissue engagement mechanism at its distal end including at least one of a needle, a hook, a clamp, a screw, a frame or an anchor (adjustment mechanism 40 is an anchor which engages with tissue by adjusting a perimeter of the annulus and leaflets of the cardiac valve, see Fig. 10G and [0470]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheps, as applied to claims 2 and 16 above, and further in view of Lashinkski et al. (US 20170086974 A1).
Regarding claim 10, Sheps discloses the system of claim 2. Sheps fails to teach a visualization mechanism disposed proximate to the distal guidewire anchor upon one of the guide catheter, the distal guidewire anchor or the working catheter.
Lashinski, in the same field of art, teaches an inner catheter (300, see Fig. 3B) with a visualization mechanism (ICE transducer 302 meets the limitation of a visualization mechanism as interpreted under 35 U.S.C. 112f). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the inner catheter (guide catheter) of Sheps to have a visualization mechanism as taught by Lashinki since inner catheters provided with visualization mechanisms were known in the art and would have provided the surgeon with the ability to view individual features of the implant simply by rotating the catheter (see Lashinski [0052]).
Regarding claim 11, the combination of Sheps and Lashinski discloses the system of claim 10, wherein the visualization mechanism comprises an Intra-Cardiac Echography (ICE) transducer (ICE transducer 302, see Fig. 3B of Lashinski).
Regarding claim 20, Sheps discloses the catheter system of claim 16. Sheps fails to teach a visualization mechanism disposed proximate to the attachment mechanism of the guide catheter.
Lashinski, in the same field of art, teaches an inner catheter (300, see Fig. 3B) with a visualization mechanism (ICE transducer 302 meets the limitation of a visualization mechanism as interpreted under 35 U.S.C. 112f). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the inner catheter (guide catheter system) of Sheps to have a visualization mechanism, as taught by Lashinki, would have provided the surgeon with the ability to view individual features of the implant simply by rotating the catheter (see Lashinski [0052]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        

/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771